Title: To George Washington from Francis Nicholson, 30 May 1790
From: Nicholson, Francis
To: Washington, George



⟨Gla⟩stenbury Connecticut May 30th 1790

Notwithstanding your exalted Station, I am confident you will not turn a deaf ear to the cries of the distressed, therefore relying on your Goodness and compassion I make bold to communicate to you through this channel the causes of my calamity (as far as h⟨u⟩mane nature is able to comprehend) being fully assured if

you judge me an object worthy of your attention you will assist in alleviating some of my distresses.
I had the honour of serving in the late Army under your command in the Regt Commanded by Saml B. Webb Esqr. as a Sergeant & am bold to assert I discharged my duty as a good Soldier without the least murmer under all the fatigues & hardships incident to a Military Life because I had discretion enough to know they were unavoidable—I engaged in July 1778 in good health & Constitution being 20 years of age & 3 Months & continued in good health being able to perform any kind of Military duty & was equal to any without exception (under a Commission) in instructing soldiers till 1781 at which time I had the Smallpox in April by your Excellencies Command which, together with the fatigues of that years Campaign entirely ruined my Constitution & threw me into an Astmatic disorder so that I was never after Septr of that year able to perform Military duty—I continued after that time sometim⟨es⟩ in the Contry Sometimes in the Hospital & Sometimes with the Regt till the army was Disbanded when I received an honourable Discharge on west-Point.
I have not been able to Labour or undertake any business ever since & am not able for a great part of the time to lie down, & I undergo the most excruciating pains that a man can & live through them—Consequently ⟨illegible⟩ reduced to Poveverty & do not receive any thing for my support ⟨tho⟩ugh the Puplic has made Provision for disabled soldiers &c.—I have a ⟨wi⟩fe & 5 small Children to share the effects of my misfortune⟨s⟩.
I have made application to this State for relief with the nescesary certificates but they allow no person any thing without he was wo⟨u⟩ded in Battle or was hurt by the fatigue of some Battle or ill usage while a Prisoner of war—which is contrary to the very words of the act only a rule which the Gentlemen adopted to go by that examined—which is contrary to all Law, reason or Justice & is the most ungrateful thing in my opinion that could be done—My misfortune is certainly greater than if I had lost my right hand & foot & I absolutely contracted my disorder while in actual service; I am confident I ought to receive a pension if any other person does & it is the opinion of our best Characters

& their is not an Officer that servd in Colo. Webbs Regt but would Certify the truth of what I have asserted above & would contribute all in their power for my relief—I desired a Gentleman who lately had business to Newyork (which was furnished with a Letter from a Gentleman that served in the late Regular Army as a field Officer to a member of Congress which he held a correspondance with; recommending me for relief) to enquire if they thought Congress would grant me any Assistance—but they gave him so little encouragement he thout it not expedient to be at the Cost of presenting a Petition &c.—I have still some gleam of hope that your Excellency will recommend me & I am confident that one word of recommendation from your Excellency will recover to me the pension & enable me to enjoy some comfort in this Life—Genl Saml B. Webb who resides at New york is a Gentleman I trust your Excellency can confide in he can satisfy you on my behalf if you will be pleased to confer with him on the subject—I shall consider it as a singular favour if your Excellency will not censure me on account of this Letter more than a private rebuke—& desire that it may be approvd of so far that you will cause that I may be informd whether their is any hopes for me & what method I must take to recover any relief—I cannot think that my country can be so lost to all feelings of humanity as not to contribute something for me if they knew my necessaties & that the services I performd for them & the fatigues I underwent in their service was the cause—but I entirely submit myself to Providence. I am as ever I have been ready to obey your Excellencies Command

Francis Nicholson

